Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-12-00849-CV

                                      Araceli LOZANO,
                                          Appellant

                                              v.

                     TEXAS A&M INTERNATIONAL UNIVERSITY,
                                   Appellee

                  From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2011-CVZ-001762-D1
                         Honorable Jose A. Lopez, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
the appeal are taxed against the party who incurred them.

       SIGNED May 15, 2013.


                                               _________________________________
                                               Rebeca C. Martinez, Justice